--------------------------------------------------------------------------------


ASSET SALE AND TRANSITION AGREEMENT


THIS ASSET SALE AND TRANSITION AGREEMENT (“Agreement”), dated as of October 21,
2005 (the “Effective Date”), is entered into between M-WAVE, INC., a Delaware
corporation (“M-Wave”), and AMERICAN STANDARD CIRCUITS, INC., an Illinois
Corporation (“American Standard”).


RECITALS:


M-Wave and American Standard are parties to that certain Amended and Restated
Agreement for Strategic Operating Alliance, dated December 31, 2004 (“SOA
Agreement”), pursuant to which, among other things, M-Wave obtained orders for
high performance circuit boards for Radio Frequency (“RF”) and Digital
applications, and American Standard fulfilled such orders;


M-Wave desires to sell, and American Standard desires to purchase, all rights
related to that certain list of customers for the RF business (the “Customer
List”), attached hereto as Exhibit A, in exchange for the consideration and
covenants set forth herein.


In connection with the transactions contemplated hereby, American Standard
desires to appoint M-Wave as its exclusive representative through December 31,
2006 with regard to those customers on the Customer List.


In connection with the transactions contemplated hereby, the parties wish to
terminate and extinguish certain agreements and reaffirm certain obligations.


M-Wave is the tenant under, and AMI Partners, LLC is the landlord under, that
certain Industrial Loft Lease (the “Lease”), dated January 28, 2004, as amended,
in respect of the second floor of an industrial building located at 475
Industrial Way, West Chicago, Illinois 60185 (the “Leased Facility”).


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and covenants herein set forth, the parties hereto agree as follows:


1.  Sale of Assets. M-Wave hereby sells, conveys and transfers, and American
Standard hereby purchases, the Customer List for RF products, the Customers on
it and all of M-Wave’s right, title and interest in the name “Poly Circuits”
(but only to the extent any rights therein exist) in exchange for the
consideration and covenants set forth herein; provided, however, M-Wave provides
no representations or warranties with respect to the name “Poly Circuits,”
including, without limitation, with regard to its availability, suitability,
general commercial use or value. In the event that M-Wave or its present or past
affiliates has registered the name “Poly Circuits” with the United States or any
state agency as a trademark, it agrees to execute any and all documents
necessary to transfer the registration to American Standard.


2.  Consideration. In consideration of the agreements and covenants set forth
herein, the parties hereto agree as follows:

 


--------------------------------------------------------------------------------




(a)  Except as otherwise provided herein, the SOA Agreement shall be terminated
in its entirety and extinguished as of the Effective Date, and after the
Effective Date the parties thereto shall have no further liability or obligation
under the SOA Agreement to any other party thereto;


(b)  On the Effective Date, American Standard shall issue the promissory note,
attached hereto as Exhibit B, in the principal amount of $205,000 (the “Note”),
to M-Wave. After termination of the Representation Term (as defined below), and
once all commissions due under this Agreement have been paid, and as long as no
Event of Default (as defined in the Note) or Breach (as defined below) of this
Agreement has occurred, which Breach has not been cured within 30 days following
written notice from M-Wave to American Standard to do so, M-Wave shall forgive
the unpaid balance due under the Note, including all interest accrued thereon,
and the Note shall be cancelled. American Standard’s Breach for purposes of this
paragraph shall not constitute an Event of Default if M-Wave is in material
Breach under this Agreement.


(c)  If M-Wave is in Breach of this Agreement, which Breach has not been cured
within 30 days, and as long as an Event of Default has not occurred, and
American Standard is not itself in Breach of this Agreement, M-Wave shall
forgive the unpaid balance due under the Note, including all interest accrued
thereon, and the Note shall be cancelled. “Breach” shall mean (i) with respect
to M-Wave, any material breach by M-Wave of its obligations set forth in Section
5 hereof, and (ii) with respect to American Standard, the failure of American
Standard to make any payment with regard to any commissions due and owing to
M-Wave as provided in this Agreement.


(d)  After the Effective Date, American Standard shall purchase from M-Wave, at
cost, any inventory outstanding on the Effective Date, as more particularly
described on Exhibit C attached hereto, that is to be sold, directly or
indirectly, to those customers set forth on the Customer List. The purchase
price for each item of inventory purchased pursuant to the Section 2(d) shall be
paid within thirty (30) business days following the date such item is delivered
by American Standard to its customer. American Standard shall use such
outstanding inventory to satisfy orders from customers set forth on the Customer
List whenever possible. Prior to any payment to M-Wave for such inventory,
M-Wave agrees to have any lien on such inventory released by any party having a
lien on it.


(e)  American Standard shall cause the Lease to be terminated and extinguished
as of October 31, 2005, and after October 31, 2005 the parties thereto shall
have no further liability or obligation under the Lease to any other party
thereto; provided, however, M-Wave shall leave at the Leased Premises, furniture
and fixtures currently located at the Leased Premises. M-Wave will be required
to vacate the premises no later than December 31, 2005. M-Wave will pay to
American Standard the amount of $7857.50 per month or a prorated amount of
$258.33 for every day of occupancy after October 31, 2005.


3.  Appointment of Representative. As of the Effective Date, and through
December 31, 2006 (the “Representation Term”), American Standard hereby appoints
M-Wave as its exclusive sales representative with regard to those customers set
forth on the Customer List, and M-Wave accepts the appointment and agrees to
sell and promote American Standard’s products to such customers on the terms and
conditions set forth herein.

 

2

--------------------------------------------------------------------------------




4.  Terms of Representation. M-Wave’s representation of American Standard, in
accordance with Section 3 above, shall be subject to the following terms and
conditions:


(a)  M-Wave shall receive a commission on each sale of products by American
Standard, with regard to the Customers on the Customer List, whether sold
through M-Wave or directly by American Standard or any of its affiliates
(including affiliated persons), equal to the product of the percentage rate, set
forth opposite the applicable Customer’s name on Exhibit A, multiplied by the
“net invoice price.” “Net invoice price” shall mean the total price at which an
order is invoiced to the customer including any increase or decrease in the
total amount of the order (even though such increase or decrease takes place
after the end of the Representation Term), but excluding shipping and mailing
costs, taxes, insurance, COD charges, NRE, Tooling Charges, Testing, returned
products for any reason and any commercially reasonable allowances or discounts
granted to such customer by American Standard, consistent with historical
practice.


(b)  Commissions are due and payable the first week of the month following
thirty (30) days after shipment of the respective products. On a monthly basis,
American Standard will send M-Wave a detailed commission statement showing the
computation of all commissions earned. If the customer fails to pay American
Standard within 90 days following the invoice date (a “Delinquent Account”),
then the current commission payment due to M-Wave will be debited for
commissions paid with respect to the Delinquent Account; provided, however,
M-Wave’s commission account shall be credited to the extent any payments on any
such Delinquent Account(s) are ultimately received, and American Standard shall
use commercially reasonably efforts to collect any Delinquent Account, and
provided, further, the commissions otherwise due on products shipped during the
last 90 days of this Agreement shall be paid on said monthly basis following the
month in which said invoices are paid by the customer.


(c)  M-Wave will coordinate all RFQ’s with American Standard’s sales department.
All purchase orders are subject to acceptance or rejection by an authorized
officer of American Standard and to the approval of American Standard’s credit
department. American Standard shall be solely responsible for all credit risks
and collections. If American Standard notifies any customer set forth on the
Customer List in writing of its acceptance or rejection of a purchase order, a
copy of such written notification shall be simultaneously transmitted to M-Wave.
At least once every month, American Standard shall supply M-Wave with copies of
all paid invoices and each of the customer purchase orders for the current
month.


(d)  All sales shall be at prices and upon terms established by American
Standard and it shall have the right, in its sole discretion, from time to time,
to establish, change, alter, or amend prices and other terms and conditions of
sale. M-Wave shall not accept orders in American Standard’s name or make price
quotations or delivery promises without American Standard’s prior approval.


Limitation Upon Representation. During the Representation Term, M-Wave shall not
provide representation on behalf of a Competing Supplier to any customer set
forth on the Customer List for which American Standard continues to actively
supply RF products. A “Competing Supplier” means any other domestic or foreign
supplier of RF products similar to those RF products manufactured by American
Standard and actively sold to customers set forth on the Customer List.

 

3

--------------------------------------------------------------------------------




In the event that M-Wave receives orders and/or quotations for RF Products
from prior RF Customers who are not on the Customer List it shall refer all such
orders and/or quotations to American Standard.  In the event that M-Wave
receives orders and/or quotations for RF products from Digital Customers it
will provide American Standard with a “first right of refusal” on these product
requests.  ASC will be a supplier to M-Wave in this situation provided they are
competitive.


M-Wave shall not directly or indirectly for itself or any third party engage in
the business of manufacturing RF products during the term of this Agreement and
any extensions of it.
 
5.  Accounts Receivable. All accounts receivable outstanding in connection with
products shipped on or prior to the Effective Date shall remain the sole and
exclusive property of M-Wave. Any accounts receivable created in connection with
customer purchase orders shipped after the Effective Date shall be the sole and
exclusive property of American Standard. Any payment received by M-Wave for
products shipped after the Effective Date to customers on the Customer List
shall be remitted directly to American Standard within two (2) days after
M-Wave’s receipt of each such payment. Notwithstanding anything to the contrary
set forth herein, M-Wave shall have the right to retain, and to offset, any
payments received by it on behalf of American Standard to the extent of any
commissions that have been earned, but which have not yet been paid.


6.  Transition Assistance. Following the Effective Date, and with respect to
those customers on the Customer List, M-Wave shall provide commercially
reasonable assistance in the transition of customer information and customer
relations, including the conversion of all open purchase orders and sharing of
pricing information and notifying customers that American Standard is the party
manufacturing and selling the product for the Customer in lieu of M-Wave.


7.  Packaging and Labeling. American Standard will package and include Labels,
at its own expense, on or with all of its products and packaging as required. As
used herein, “Label(s)” shall mean all (a) labels and other written, printed or
graphic matter placed upon any products, (b) containers and/or wrappers used
with the products including, without limitation, product inserts which bear the
trademarks or trade dress of American Standard, and (c) other matters designated
in any purchase orders, by any customer or on approved prototypes/samples.


8.  Shipments. American Standard shall ship all products to customers, at its
own expense, in accordance with the applicable requirements specified in each
relevant purchase order.


9.  Customer Complaints. As of and following the Effective Date, American
Standard shall handle all customer complaints, Return Material Authorizations
and technical problems relating to products shipped to customers; provided
however, during the Representation Term, American Standard may request that
M-Wave provide a reasonable level of additional customer service or logistical
coordination in connection with any customer complaints or technical problems
relating to products sold to customers listed on the Customer List and shipped
prior to the Effective Date. M-Wave will have no liability, and shall incur no
additional cost, in providing any of the foregoing limited customer support.

 

4

--------------------------------------------------------------------------------




10.  Transition Issues.


(a)  Engineering. M-Wave will pay American Standard $50 per hour for engineering
services requested by M-Wave and provided by American Standard employees.


(b)  Digital Product Procurement. M-Wave shall provide American Standard with a
“first right of refusal” on all Digital product requests for quotes whereby,
prior to ordering any Digital product(s) from any other domestic supplier,
M-Wave shall provide American Standard an opportunity to see the pricing and
material terms of other bids (but not the name of such supplier(s)) and make a
competitive offer with regard to such products.


12.  M-Wave Options. M-Wave has previously granted Gordhan Patel (“Patel”)
options to purchase 104,167 shares of M-Wave’s common stock (the “Options”) at
an exercise price of $1.35 per share for a term of four (4) years from the date
of the SOA Agreement. The Options were fully vested as of December 31, 2004 and
shall remain exercisable in full in accordance with the terms hereof; provided
that Patel shall not exercise any portion thereof prior to December 31, 2007
until M-Wave has filed the appropriate S-8 registration statement.


13.  Intellectual Property. Unless specifically and expressly granted herein and
notwithstanding a party’s use thereof, no license or rights under either party’s
intellectual property rights including, without limitation, copyrights,
trademarks, trade names, trade secrets, patent or any other proprietary rights
issued, honored and/or enforceable under any applicable laws, are implied or
granted in this Agreement. Except as otherwise provided herein, each Party shall
retain full ownership of all of its intellectual property. M-Wave hereby grants
to American Standard, for the life of the patents, a royalty-free, non-exclusive
license with regard to any patents held by M-Wave on the Effective Date that are
required to be used by American Standard in its production of RF products.


14.  Regulatory Matters.


(a)  American Standard represents and warrants that it currently has all
material licenses and permits necessary for the operation of its business as
currently conducted.


(b)  American Standard will be responsible for any reporting of matters
regarding the manufacture or products, as applicable, to relevant regulatory
authorities, in accordance with pertinent laws and regulations and shall notify
M-Wave of any occurrence or information that arises out of its manufacturing
activities that has adverse regulatory compliance and/or reporting consequences
concerning a product.

 

5

--------------------------------------------------------------------------------


 
(c)  American Standard shall be responsible for handling and responding to any
governmental agency inspections with respect to manufacturing of products and
shall provide to M-Wave copies of any information requested by any governmental
agency in connection with any governmental inspection related to the products.


15.  Product Warranty. M-Wave will continue to honor its product warranty
obligations to those customers set forth on the Customer List for products
shipped prior to the Effective Date; provided, however, that American Standard
will bear all costs of repairing any defective product, any products that were
determined not to be in accordance with the applicable specifications, and any
shortages in shipments of products. M-Wave’s obligation under this Section 15
are subject to and conditioned upon American Standard’s compliance with its
obligations under this Section 15 hereof.


16.  Records and Audit.


(a)  During the Representation Term and for a period of one year thereafter,
each party shall keep complete and accurate accounts, notes, data and records of
all work performed in connection with purchase orders received during the
Representation Term from customers on the Customer List and of all work
performed under the SOA Agreement (collectively, the “Records”). American
Standard shall maintain complete and adequate records pertaining to the methods
and facilities used by it for the manufacture, processing, testing, packing,
labeling, pricing and distribution of the products in accordance with the
applicable regulations in the United States and other countries, if applicable.


(b)  During the Representation Term and for a period of one year thereafter,
each party shall be permitted, at the expense of the requesting party, to audit
and make copies of the Records of the other party to verify the proper
allocation and payment of revenue and expenses under this Agreement or the SOA
Agreement. Any Confidential Information (as defined below) provided pursuant to
this Section shall be subject to the provisions of Section 17 below, provided
that a party may disclose such Confidential Information to its advisors and
attorneys, as necessary to complete the audit described in this Section. Each
audit will be conducted only during normal business hours of the audited party.


17.  Confidentiality.


(a)  Each party acknowledges that any and all Confidential Information disclosed
(at any time) or submitted by one party (the “Disclosing Party”) to the other
(the “Receiving Party”) hereunder, including under Section 16 hereof, or
previously provided under the SOA Agreement or otherwise, (i) shall be received
and maintained by the Receiving Party with at least the same degree of care to
avoid disclosure of such Confidential Information as it uses with respect to its
own Confidential Information, and (ii) shall not be used for any purposes other
than those expressly permitted under this Agreement and shall not be disclosed
to any third party without the prior written consent of the Disclosing Party.


(b)  For the purposes of this Agreement, “Confidential Information” shall mean
any information or material that is special, unique, proprietary, or gives such
party or its affiliates a competitive advantage and/or enhances such party’s or
its affiliates' goodwill, whether such information or material is designated
“confidential” or not, and whether such information or material is written or
oral, or obtained by viewing such party’s premises, data or files, including,
but not limited to, formulae or revisions thereto, processes and methods,
business plans, financial data, customers, product development plans, marketing
plans or strategies, distributor or representative lists, manufacturing
methodologies, and research data, except to the extent that it can be
established by the Receiving Party by competent proof that such Confidential
Information: (i) was already known to the Receiving Party, other than under an
obligation of confidentiality, at the time of disclosure by the Disclosing
Party; (ii) was generally available to the public or otherwise part of the
public domain at the time of its disclosure to the Receiving Party; (iii) became
generally available to the public or otherwise part of the public domain after
its disclosure and other than through any act or omission of the Receiving Party
in breach of this Agreement; or (iv) was disclosed to the Receiving Party, other
than under an obligation of confidentiality, by a third party who, to the
knowledge of the Receiving Party, had no obligation to the Disclosing Party not
to disclose such information to others.

 

6

--------------------------------------------------------------------------------




(c)  Each party may disclose the other's Confidential Information to the extent
such disclosure is reasonably necessary in complying with applicable law, rule,
court order, governmental regulations or, with respect to M-Wave, by rules of
the NASDAQ Stock Market, provided that if a party is required to make any such
disclosure of the other party’s Confidential Information it will give reasonable
advance notice to the other party of such disclosure requirement, and will use
commercially reasonable efforts to secure confidential treatment of such
Confidential Information required to be disclosed.


(d)  All Confidential Information disclosed by a Disclosing Party to a Receiving
Party shall be and shall remain the property of the Disclosing Party, regardless
of such disclosure and regardless of the use of such Confidential Information by
the Receiving Party.


(e)  It is further understood and agreed that money damages would not be a
sufficient remedy for any breach of this Section 17 and that the Disclosing
Party shall be entitled to injunctive relief, including specific performance, as
a remedy for any such breach by the Receiving Party. Such remedy shall not be
deemed to be the exclusive remedy for breach of this Section 17 but shall be in
addition to all other remedies available at law or equity.


18.  Non-Solicitation of Customers and Employees.


(a)  Customers. Unless given prior written consent, each party acknowledges and
agrees that, during the Representation Term, neither party shall directly or
indirectly induce or attempt to induce any customer of the other party to
purchase products or services directly or indirectly from any other party
(whether a party to this Agreement or not) or to cease doing business with the
other party, or in any way interfere with the relationship between any such
customer and the other party, except to the extent performed by such party with
the intent of fulfilling its rights, obligations and duties hereunder.
 
(b)  Employees. During the Representation Term and for six (6) months
thereafter, provided the other party has not ceased business operations, each
party shall not directly or indirectly through another entity (i) induce or
attempt to induce any employee of the other party to leave the employ of the
other party, or in any way interfere with the relationship between the other
party and any employee thereof, or (ii) hire any person who was an employee of
the other party at any time during the Representation Term (unless such employee
was terminated by the other party).

 

7

--------------------------------------------------------------------------------




(c)  Blue Pencil Doctrine. If, at the time of enforcement of this Section 18, a
court shall hold that the duration, scope or area restrictions stated herein are
unreasonable under circumstances then existing, the parties agree that the
maximum duration, scope or area reasonable under such circumstances shall be
substituted for the stated duration, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law. Each Party agrees that the restrictions
contained in this Section 18 are reasonable.


(d)  Breach. In the event of the breach or a threatened breach by a party of any
of the provisions of this Section 18, the other party, in addition and
supplementary to other rights and remedies existing in its favor, may apply to
any court of law or equity of competent jurisdiction for specific performance
and/or injunctive or other relief in order to enforce or prevent any violations
of the provisions hereof (without posting a bond or other security).


19.  Press Releases. Except as and to the extent required by law, rule or
regulation or, with respect to M-Wave, by rules of the NASDAQ Stock Market,
neither party shall permit its representatives to make any public communication
or press release regarding the transactions contemplated in this Agreement
without the prior written consent of the other party. If M-Wave determines that
a public press release is appropriate, the parties shall first agree, in
writing, on the text of such release, such approval not to be unreasonably
withheld. Notwithstanding the foregoing, M-Wave may make any and all
communications, releases and disclosures that it reasonably determines to be
required or desirable under any securities laws, rules or regulations or rules
and regulations of the NASDAQ Stock Market. Either party shall provide the other
party with a complete copy of any press release it issued, within 24 hours
following issuance.


20.  Indemnification and Release.


(a)  Indemnification by American Standard. American Standard agrees to
indemnify, defend and hold harmless M-Wave and its officers, directors,
shareholders, representatives, agents and employees (the “M-Wave Indemnitees”),
from and against any and all losses, liabilities, damages, costs, fees and
expenses, including reasonable legal costs and attorneys’ fees (“Losses”)
resulting from (i) American Standard’s breach of any representation, warranty,
covenant or agreement contained in this Agreement; (ii) any third-party claim,
suit or action based upon, attributable to or caused by the acts or omissions of
American Standard; or (iii) the negligent or intentional wrongful act or
omission of American Standard.


(b)  Indemnification by M-Wave. M-Wave agrees to indemnify, defend and hold
harmless American Standard and its officers, directors, shareholders,
representatives, agents and employees (the “American Standard Indemnitees”),
from and against any and all Losses (as defined above) resulting from (i)
M-Wave’s breach of any representation, warranty, covenant or agreement contained
in this Agreement; (ii) any third-party claim, suit or action based upon,
attributable to or caused by the acts or omissions of M-Wave; or (iii) the
negligent or intentional wrongful act or omission of M-Wave.

 

8

--------------------------------------------------------------------------------




(c)  Indemnification for Bank Relationship. In connection with certain
transactions contemplated under the SOA Agreement, the parties thereto and other
affiliated parties entered into (i) that certain Purchase Agreement (the “LLC
Transfer Agreement”), pursuant to which, among other things, M-Wave transferred
its interest in AM-Wave, LLC to American Standard, which in turn released M-Wave
from all continuing liabilities regarding AM-Wave, LLC, (ii) an amendment of the
Lease, and (iii) other agreements. The Leased Premises remains subject to a
mortgage and an assignment of rents granted by the landlord in favor of American
Chartered Bank to secure indebtedness, and certain equipment is subject to a
first lien security interest granted by AM-Wave, LLC in favor of American
Chartered Bank to secure indebtedness (and there is an intercreditor agreement
in respect thereof between Poly Circuits, Inc. (as predecessor in interest to
M-Wave) and American Chartered Bank). The foregoing agreements and documents are
referred to collectively in this paragraph as the “Loan-Related Documents.” As a
result of the LLC Transfer Agreement, American Standard is the sole owner of all
interests in AM-Wave, LLC. American Standard represents, warrants, covenants and
agrees that M-Wave is in no way responsible for any obligations of AMI Partners,
LLC, AM-Wave, LLC and/or American Standard to American Chartered Bank and that
solely American Standard, AMI Partners, LLC and/or AM-Wave, LLC was responsible
therefore and for procuring any consent required from American Chartered Bank to
the execution and performance of the SOA Agreement and the documents executed
concurrent therewith, and that American Standard has procured any such necessary
consent. American Standard agrees that it shall indemnify and hold harmless
M-Wave, its owners (direct and remote), their respective directors, officers,
agents and employees, and the legal representatives and assigns of each and all
of them (collectively, the “M-Wave Protected Parties”) of an from any and all
liabilities, losses, suits, actions, judgments, costs, expenses (including
without limitation reasonable attorneys’ fees), claims and demands whatsoever
made against or incurred or suffered by any one or more of the M-Wave Protected
Parties by or on behalf of American Chartered Bank in respect of any one or more
of the Loan-Related Documents and/or the SOA Agreement.


(d)  Indemnity Procedure. In the event that a party (the “Indemnified Party”) is
seeking indemnification under this Section 20, it shall provide prompt written
notice to the other party (the “Indemnifying Party”) as soon as reasonably
practicable after it receives notice of the claim, provided that the failure to
so notify the Indemnifying Party shall not relieve the Indemnifying Party of its
obligations hereunder except to the extent such failure shall have prejudiced
the Indemnifying Party. The Indemnified Party shall permit the Indemnifying
Party to assume direction and control of the defense of the claim (including the
right to settle the claim solely for monetary consideration), and, at the
Indemnifying Party's expense, shall cooperate as reasonably requested in the
defense of the claim; provided that the Indemnifying Party may not assume
direction and control of the defense of the claim if (i) the claim seeks
non-monetary relief against the Indemnified Party, (ii) the claim involves
criminal allegations against the Indemnified Party, or (iii) the Indemnified
Party reasonably determines that the Indemnifying Party has failed or is failing
to vigorously defend against such claim. The Indemnified Party shall have the
right to retain its own counsel, and the fees and expenses of the Indemnified
Party’s counsel will be paid by the Indemnifying Party if representation of the
Indemnified Party by the counsel retained by Indemnifying Party would be
inappropriate due to an actual or potential conflict of interest. The
Indemnifying Party may not settle such action or claim, or otherwise consent to
an adverse judgment in such action or claim, without the express written consent
of the Indemnified Party if such settlement or adverse judgment diminishes the
rights or interests of the Indemnified Party.

 

9

--------------------------------------------------------------------------------




(e)  Release. Except as otherwise provided herein, as of the Effective Date,
each party hereto, for itself, its affiliates, divisions, subsidiaries,
successors, assigns, and representatives, as applicable, does hereby fully and
finally release and forever discharge, the other party hereto, and its
respective successors, assigns, directors, employees, officers, agents and
representatives, from any and all sums of money, causes of action, claims,
suits, contracts, controversies, agreements, costs, damages, judgments,
disputes, demands, duties or obligations whatsoever, present or future, whether
known or unknown, under, arising in or out of, or in any other way in respect
of, the SOA Agreement, provided, however, M-Wave is not released from any
amounts it now owes American Standard for merchandise manufactured by American
Standard for M-Wave or for any other reason.


21.  Miscellaneous.


(a)  Assignment and Succession. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors, assigns and
representatives. Neither party shall have the right to assign or otherwise
transfer its rights or obligations under this Agreement except with the prior
written consent of the other party, not to be unreasonably withheld.


(b)  Force Majeure. In the event that either party is prevented from performing
or is unable to perform any of its obligations under this Agreement due to any
act of God, fire, casualty, flood, earthquake, war, strike, lockout, epidemic,
destruction of production facilities, riot, insurrection, material
unavailability, or any other cause beyond the reasonable control of the party
invoking this Section 21(b) (“Force Majeure”), and if such party shall have used
its commercially reasonable efforts to mitigate its effects, such party shall
give prompt written notice to the other party, its performance shall be excused,
and the time for the performance shall be extended for the period of delay or
inability to perform due to such occurrences.


(c)  Notices. All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be delivered by hand, sent via
overnight courier sent by facsimile, or mailed by first class certified or
registered mail, return receipt requested, postage prepaid:


If to American Standard:


American Standard Circuits, Inc.
3615 Wolf Road
Franklin Park, IL 60131-1425
Attention: Gordhan Patel
Fax: (847) 455-1518

 

10

--------------------------------------------------------------------------------




With a copy to:
Marvin W. Temple, Esq.
555 North Skokie Boulevard, Suite 595
Northbrook, Illinois
Fax: (847) 480-1414
If to M- Wave:


M-Wave, Inc.
475 Industrial Drive
West Chicago, IL 60185
Attention: Joseph Turek
Fax: (630) 562-2430


With a copy to:
Jeff Mattson
Freeborn and Peters, LLP
311 South Wacker Drive, Suite 3000
Chicago, IL 60606
Fax: (312) 360-6570


or to such other person or entity or at such other address as any party shall
designate by notice to the other in accordance with this Section 21(c). Notices
provided in accordance with this Section 21(c) shall be deemed delivered (i)
upon personal delivery with signature required; (ii) one (1) business day after
they have been sent to the recipient by reputable overnight courier service
(charges prepaid and signature required); (iii) upon confirmation, answer back
received, of successful transmission of a facsimile message containing such
notice if sent between 9:00 a.m. and 5:00 p.m., local time of the recipient, on
any Business Day, and as of 9:00 a.m. local time of the recipient on the next
business day if sent at any other time; or (iv) three (3) business days after
deposit in the U.S. Registered or certified mail, return receipt requested.


(d)  Waiver. Except as specifically provided for herein, the waiver from time to
time by either of the parties of any of their rights or their failure to
exercise any remedy shall not operate or be construed as a continuing waiver of
same or of any other of such party’s rights or remedies provided in this
Agreement.


(e)  Severability. If any term, covenant or condition of this Agreement or the
application thereof to any party or circumstance shall, to any extent, be held
to be invalid or unenforceable, then the remainder of this Agreement, or the
application of such term, covenant or condition to parties or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each term, covenant or condition of this Agreement shall be
valid and be enforced to the fullest extent permitted by law.


(f)  Entire Agreement. Except as otherwise provided herein, this Agreement and
the documents executed in connection herewith set forth all the covenants,
promises, agreements, warranties, representations, conditions and understandings
between the parties hereto with regard to the subject matter discussed herein
and supersede and terminate all prior agreements and understandings between the
parties with regard to the subject matter discussed herein. There are no
covenants, promises, agreements, warranties, representations conditions or
understandings, either oral or written, between the parties with regard to the
subject matter discussed herein other than as set forth in this Agreement.

 

11

--------------------------------------------------------------------------------




(g)  Independent Contractor. Neither party shall, for any purpose, be deemed to
be an agent or partner of the other party and the relationship between the
parties shall only be that of independent contractors. Neither party shall have
any right or authority to assume or create any obligations or to make any
representations or warranties on behalf of the other party, whether express or
implied, or to bind the other party in any respect whatsoever.


(h)  Governing Law and Venue. This Agreement shall be governed by and construed
under the laws of the State of Illinois, excluding its choice of law principles.
For any claim or proceeding arising under or out of this Agreement
(“Proceeding”), each party agrees to submit to the exclusive jurisdiction of the
state and federal courts located in the State of Illinois and hereby waives any
objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of the Proceeding shall be heard and
determined only in any such court and agrees not to bring any Proceeding arising
out of or relating to this Agreement or any contemplated transaction in any
other court. The parties agree that either or both of them may file a copy of
this paragraph with any court as written evidence of the knowing, voluntary and
bargained agreement between the parties irrevocably to waive any objections to
venue or to convenience of forum.


(i)  Injunctive Relief. Notwithstanding the foregoing, the parties acknowledge
and agree that money damages may not be an adequate remedy for any breach or
threatened breach of this Agreement, and that, in such event, any party may, in
addition to any other rights and remedies existing in its favor, bring an action
in any court of competent jurisdiction situated in Cook, County, Illinois for
specific performance or injunctive relief or for other provisional relief to
compel another party hereto to comply with its obligations under this Agreement
whether or not any arbitration proceedings have been initiated.


(j)  Counterparts. This Agreement may be executed in any number of counterparts,
each of which will be deemed to be an original, but all of which together will
constitute one and the same agreement. Facsimile signature pages shall have the
same force and effect as originally executed signature pages.


(k)  Authorization. M-Wave and American Standard each represents to the other
that this Agreement has been duly authorized and approved by resolutions
unanimously adopted by their respective Boards of Directors.


[SIGNATURE PAGE FOLLOWS]

 

12

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by on the day and year first above written.



 
M-WAVE, INC.  
         
By:
  
      
Name:
 
   
Title:
 
                 
AMERICAN STANDARD CIRCUIT, INC.  
                 
By:
  
       
Name:
 
   
Title:
 

 
 

13

--------------------------------------------------------------------------------



EXHIBIT A


CUSTOMER LIST




Customer
Address
City
State
Zip Code
Commission
Adcomm
89 LEUNING STREET
SOUTH HACKENSACK
NJ
07606
10%
Anaren
6635 KIRKVILLE ROAD
EAST SYRACUSE
NY
13057
10%
Celestica Elec.(Agilent)
3RD FLOOR SHANGHAI AP WAIGAOQIAO
 
CHINA
 
10%
CMC Electronics
600 BOUL.DR.-FREDERIK PHILIPS,
ST-LAURENT, QUEBEC
   
10%
Harris
1000 CHARLES J. HERBERT DRIVE, BLDG 21A
PALM CITY
FL
32905
10%
Herley Com
9 WHIPPANY ROAD
WHIPPANY
NJ
07981
10%
Integrated Assembly
375 VALLEY BROOK ROAD, SUITE 107
MC MURRAY
PA
15317
10%
Kay Elemetrics
2 BRIDGEWATER LANE
LINCOLN PARK
NJ
07035-1488
10%
M/A Com Tech
PO BOX 69011
HARRISBURG
PA
17106
10%
Microlab/FXR
25 EASTMANS ROAD
PARSIPPANY
NJ
07054-3702
10%
Mid Atlantic RF Systems
105 E. JARRETTSIVILLE ROAD, PO BOX 745
FOREST HILL
MD
21050
10%
Miteq
100 DAVIDS DRIVE
HAUPPAUGE
NY
11788
10%
Motorola
PO BOX 68429
SCHAUMBURG
IL
60168-0429
10%
Radio Frequency Systems
200 POND VIEW DRIVE
MERIDEN
CT
06450
10%
Rockwell Collins
400 COLLINS ROAD NE
CEDAR RAPIDS
IA
52498
10%

 
 

14

--------------------------------------------------------------------------------



EXHIBIT B


PROMISSORY NOTE


Principal Amount: $205,000.00
   
October 21, 2005
     
Chicago, Illinois





PROMISSORY NOTE


FOR VALUE RECEIVED, the undersigned, American Standard Circuits, Inc. (“Maker”),
an Illinois corporation, promises to pay, to the order of M-Wave, Inc.
(“Lender”), a Delaware corporation or holder hereof, the principal sum of TWO
HUNDRED FIVE THOUSAND DOLLARS ($205,000.00). Such indebtedness and interest and
other obligations under this instrument (the “Note”) are referred to
collectively as the “Loan.”


Until the Maturity Date (as defined below), the outstanding balance of the
principal amount of the Loan shall bear interest at an annual rate of four and
eight one-hundredths of a percent (4.08%) per year compounded annually (the
“Loan Rate”).


Interest on the outstanding principal shall accrue from month-to-month and be
payable upon the Maturity Date, unless otherwise waived as provided herein.
Principal shall be paid in monthly installments of $6,833.33 on the tenth day of
each month beginning November 10, 2005, until the Maturity Date, at which time
the unpaid balance of principal under this Note, plus all accrued interest
thereon, shall be due and payable unless otherwise waived by Lender as provided
herein. Maker may offset any such payment against any amounts due by Lender to
Maker.


Lender and Maker have entered into that certain Asset Sale and Transition
Agreement of even date herewith (the “Agreement”) which provides that Maker
shall pay Lender an amount up to the principal amount of this Note, plus all
accrued interest, which represents certain purchase credits which remain due and
outstanding.


The Maturity Date of the Loan shall be the first to occur of (i) December 31,
2006, (ii) the occurrence of an Event of Default, or (iii) the sale of
substantially all of the assets of Maker. The entire outstanding principal
balance of the Loan, and all interest accrued thereupon, shall be paid not later
than the Maturity Date, unless otherwise waived as provided herein. The Loan
payments shall be made at 475 Industrial Drive, West Chicago, Illinois 60185, or
such other place as the holder of this Note may from time to time direct in
writing.


The Loan may be freely prepaid, in whole or in part, by Maker at any time and
the amount of any such prepayment shall be applied first to any accrued but
unpaid interest and second to the outstanding principal balance.


After the Maturity Date, or the earlier acceleration of the indebtedness
evidenced by this Note by reason of an Event of Default hereunder, and during
any period in which an Event of Default exists under this Note, Maker shall pay
interest on the balance of principal remaining unpaid during any such period at
an annual rate (the “Default Rate”) equal to twelve percent (12.0%). The
interest accruing under this paragraph shall be immediately due and payable by
Maker to the holder of this Note and shall be additional indebtedness evidenced
by this Note.

 

15

--------------------------------------------------------------------------------




The occurrence of any one or more of the following events shall constitute an
“Event of Default” under this Note:


(a)  the failure by Maker to make a payment on the Loan within fifteen (15) days
of such time when required to do so hereunder;


(b)  the making of an assignment by the undersigned for the benefit of
creditors, filing by the undersigned of a voluntary petition for bankruptcy, or
the filing of a petition for bankruptcy against Maker to which it consents or
which is not dismissed within 30 days; and


(c)  any material breach of the Maker’s covenants and obligations under the
Agreement, which breach shall continue without being cured for a period of
thirty (30) days, as described in the Agreement.


At the election of the holder hereof, and without notice, the principal balance
remaining unpaid under this Note, and all unpaid interest accrued thereon, shall
be and become immediately due and payable in full in the case of the occurrence
of any Event of Default. Failure to exercise this election shall not constitute
a waiver of the right to exercise same in the event of any subsequent Event of
Default. No holder hereof shall, by any act of omission or commission, be deemed
to waive any of its rights, remedies or powers hereunder or otherwise unless
such waiver is in writing and signed by the holder hereof, and then only to the
extent specifically set forth therein. The rights, remedies and powers of the
holder hereof, as provided in this Note, are cumulative and concurrent, and may
be pursued singly, successively or together against the Maker, all at the sole
discretion of the holder hereof. If following an Event of Default any suit or
action is instituted or attorneys are employed to collect this Note or any part
thereof, Maker promises and agrees to pay all actual and reasonable costs of
collection, including reasonable attorneys’ fees, expenses and court costs.


Maker: (i) waives and renounces any and all redemption and exemption rights and
the benefit of all valuation and appraisement privileges against the
indebtedness evidenced by this Note or by any extension or renewal hereof; (ii)
waives presentment and demand for payment, notices of nonpayment and of
dishonor, protest of dishonor, and notice of protest; (iii) waives any and all
notices in connection with the delivery and acceptance hereof and all other
notices in connection with the performance, default, or enforcement of the
payment hereof or hereunder; (iv) waives any and all lack of diligence and
delays in the enforcement of the payment hereof; and (v) consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Lender with respect to the payment or other provisions hereof.


In no event shall the interest payable hereunder exceed the highest amount
permitted by applicable law. If the interest stated hereunder exceeds the
maximum amount permitted by law with respect to Maker, the interest rate shall
only be abated with respect to the Maker to which the interest rate is limited
by applicable law.

 

16

--------------------------------------------------------------------------------




Time is of the essence hereof.


This Note is governed and controlled as to validity, enforcement,
interpretation, construction, effect and in all other respects by the statutes,
laws and decisions of the State of Illinois. Maker irrevocably agrees and
consents to jurisdiction and venue in the Circuit Court of Cook County, Chicago,
Illinois. This Note may not be changed or amended orally but only by an
instrument in writing signed by the party against whom enforcement of the change
or amendment is sought. Pursuant to the Agreement, Maker with respect to, and
agrees and acknowledges its absolute obligation to pay, the principal balance
and accrued interest under this Note; provided, however, on December 31, 2006,
if Maker has paid all outstanding commission payments due under the Agreement,
and an Event of Default has not occurred, Lender shall forgive the unpaid
balance of any principal and accrued interest due under this Note.


The obligations and liabilities of Maker hereunder shall be binding upon and
enforceable against Maker. This Note shall inure to the benefit of and may be
enforced by Lender, its successors and assigns.


In the event one or more of the provisions contained in this Note shall for any
reason be held to be invalid, illegal or unenforceable in any respect by a court
of competent jurisdiction, such invalidity, illegality or unenforceability shall
not affect any other provision of this Note, and such provision may be revised
by any court having competent jurisdiction, with regard to the enforcement of
this Note, to the least extent necessary to make such provision enforceable.


Any notice or communication to Maker by the holder hereof may by made to Maker
at the address below Maker’s signature on this Note unless Maker advises holder
hereof in writing of such other address.





   
Maker:
               
AMERICAN STANDARD
   
CIRCUITS, INC.
             
By:
     
Name:
Gordhan Patel
 
Its:
President
       
Address:
3615 Wolf Road
   
Franklin Park, Illinois 60131

 
 

17

--------------------------------------------------------------------------------



EXHIBIT C


INVENTORY


RF Inventory at M-Wave as of 10-21-05
                 
Item Desc
Part #
QTY On Hand
Current Cost
Ext. Cost
         
ADCOMM-PCB-SEAT SOLDER
DRASSY204780B.A
50
$28.86
$1,443.00
ADCOMM-PCB-SEAT SOLDER Total
 
 
 
$1,443.00
         
ADCOMM-PCB-SWEAT SOLDER
DRASSY204752B.C
125
$21.73
$2,716.25
ADCOMM-PCB-SWEAT SOLDER
DRASSY204756B.C
125
$21.73
$2,716.25
ADCOMM-PCB-SWEAT SOLDER Total
 
 
 
$5,432.50
         
ADCOMM-PCB-SWEATSOLDER
DRASSY204794B.-
125
$27.30
$3,412.50
ADCOMM-PCB-SWEATSOLDER Total
 
 
 
$3,412.50
         
ANAREN-PCB
RFP-4143-03.Q
72,000
$0.51
$36,720.00
ANAREN-PCB
RFP-4154-03.L
1,014
$1.26
$1,277.64
ANAREN-PCB
RFP-4190-03.L
8,004
$1.11
$8,884.44
ANAREN-PCB
RFP-4191-03.G
4,000
$0.51
$2,040.00
ANAREN-PCB
RFP-4204-03.D
998
$0.51
$508.98
ANAREN-PCB
RFP-4271-03.B
3,500
$1.26
$4,410.00
ANAREN-PCB
RFP-4380-03.G
2,841
$0.34
$965.94
ANAREN-PCB
RFP-4424-03.E
8,413
$1.26
$10,600.38
ANAREN-PCB
RFP-4432-03.D
4,181
$1.25
$5,226.25
ANAREN-PCB
RFP-4433-03.E
19,693
$1.26
$24,813.18
ANAREN-PCB
RFP-4434-03.D
5,104
$1.26
$6,431.04
ANAREN-PCB
RFP-6094-03.D
859
$1.15
$987.85
ANAREN-PCB
RFP-6115-03.C
994
$1.15
$1,143.10
ANAREN-PCB
RFP-6198-03.D
2,609
$1.25
$3,261.25
ANAREN-PCB Total
 
 
 
$107,270.05
         
CANADIAN MARCONI-CARRIER
636-810622-CAR.B
5
$18.51
$92.55
CANADIAN MARCONI-CARRIER Total
 
 
 
$92.55
         
CANADIAN MARCONI-PCB
636-810622-PWB.B
9
$0.00
$0.00
CANADIAN MARCONI-PCB Total
 
 
 
$0.00
         
CANADIAN MARCONI-PCB-FLEXLINK II
636-810622-000.C
334
$72.52
$24,221.68
CANADIAN MARCONI-PCB-FLEXLINK II
636-810624-000.D
516
$40.13
$20,707.08
CANADIAN MARCONI-PCB-FLEXLINK II Total
 
 
$44,928.76
         
CELESTICA ELECTRONIC/AGILENT TECHNOLOGIES-PCB
83485-20010.A
29
$2.44
$70.76
CELESTICA ELECTRONIC/AGILENT TECHNOLOGIES-PCB
85024-20001.A
179
$1.46
$261.34

 
18

--------------------------------------------------------------------------------


 

     
CELESTICA ELECTRONIC/AGILENT TECHNOLOGIES-PCB Total
 
$332.10
         
HARRIS CORP-CARRIER
A3188171-006-CAR.K
1
$98.36
$98.36
HARRIS CORP-CARRIER Total
 
 
 
$98.36
         
HARRIS CORP-FOAM-R5204, 12X24 0.0645" THICK
ROHACELL-51-IG-.0645.
6
$0.00
$0.00
HARRIS CORP-FOAM-R5204, 12X24 0.0645" THICK Total
 
 
$0.00
         
HERLEY-COMM TECH-CARRIER
17273-1CAR.B
1
$4.05
$4.05
HERLEY-COMM TECH-CARRIER Total
 
 
 
$4.05
         
INTEGRATED ASSEMBLY SYSTEMS-PCB
AX-PCB016.-
4
$48.41
$193.64
INTEGRATED ASSEMBLY SYSTEMS-PCB Total
 
 
$193.64
         
KAY ELEMETRICS-PCB
7166-3300.
70
$9.14
$639.80
KAY ELEMETRICS-PCB Total
 
 
 
$639.80
         
MICROLAB/FXR-PCB
BK-20D-01.4
8
$6.35
$50.80
MICROLAB/FXR-PCB Total
 
 
 
$50.80
         
MOTOROLA-PCB
8483485T03.B
4,809
$1.04
$5,001.36
MOTOROLA-PCB Total
 
 
 
$5,001.36
         
RADIO FREQUENCY SYSTEMS-PCB
572230.0
5
$4.17
$20.85
RADIO FREQUENCY SYSTEMS-PCB Total
 
 
$20.85
         
ROCKWELL COLLINS-PCB
653-3833-001.E
58
$231.36
$13,418.88
ROCKWELL COLLINS-PCB Total
 
 
 
$13,418.88
         
Grand Total
 
 
 
$182,339.20

 
19

--------------------------------------------------------------------------------